Case 12-29849        Doc 43     Filed 11/02/18     Entered 11/02/18 12:49:31          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 12 B 29849
         Jacob M Campbell-Bey
         Jenett Campbell-Bey
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/27/2012.

         2) The plan was confirmed on 10/18/2012.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 03/13/2017.

         6) Number of months from filing to last payment: 56.

         7) Number of months case was pending: 75.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $31,003.12.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 12-29849             Doc 43           Filed 11/02/18    Entered 11/02/18 12:49:31                 Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                     $77,262.00
           Less amount refunded to debtor                                $5,330.25

 NET RECEIPTS:                                                                                             $71,931.75


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $3,370.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                $2,835.57
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $6,205.57

 Attorney fees paid and disclosed by debtor:                           $500.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim        Principal       Int.
 Name                                          Class   Scheduled      Asserted         Allowed         Paid         Paid
 Ally Financial                            Unsecured           0.00    15,171.06        15,171.06       1,517.11         0.00
 Arnold Scott Harris PC                    Unsecured      1,270.00            NA               NA            0.00        0.00
 Asset Acceptance                          Unsecured      1,074.00       1,077.33         1,077.33        107.73         0.00
 AT&T                                      Unsecured         200.00           NA               NA            0.00        0.00
 Capital One Auto Finance                  Unsecured     17,148.00         733.77           733.77          73.38        0.00
 Capital One Auto Finance                  Secured       17,148.00     17,805.00        17,805.00      17,805.00    2,088.71
 CCR Services                              Unsecured         200.00           NA               NA            0.00        0.00
 City of Chicago Department of Revenue     Unsecured         400.00        366.00           366.00          36.60        0.00
 Dependon Collection Service               Unsecured         376.00           NA               NA            0.00        0.00
 Dependon Collection Service               Unsecured         139.00           NA               NA            0.00        0.00
 Devon Financial Services Inc              Unsecured      1,500.00       1,783.50         1,783.50        178.35         0.00
 Devon Financial Services Inc              Unsecured      2,200.00       3,477.81         3,477.81        347.78         0.00
 IL Dept Of Healthcare & Family Services   Priority            0.00      1,237.56         1,237.56      1,237.56         0.00
 Illinois Dept Of Public Aid               Unsecured      2,723.00            NA               NA            0.00        0.00
 Illinois Dept Of Public Aid               Unsecured      3,019.00            NA               NA            0.00        0.00
 Illinois Dept Of Public Aid               Priority       3,019.00            NA               NA            0.00        0.00
 Illinois Dept Of Public Aid               Priority       2,723.00            NA               NA            0.00        0.00
 Illinois Dept of Revenue 0414             Priority       3,494.00       3,560.88         3,560.88      3,560.88         0.00
 Illinois Dept of Revenue 0414             Unsecured           0.00      1,075.72         1,075.72        107.57         0.00
 Internal Revenue Service                  Unsecured           0.00    13,442.96        13,442.96       1,344.30         0.00
 Internal Revenue Service                  Priority       6,077.00       5,668.91         5,668.91      5,668.91         0.00
 Jefferson Capital Systems LLC             Unsecured      2,627.00       1,680.56         1,680.56        168.06         0.00
 MBB Inc                                   Unsecured          65.00           NA               NA            0.00        0.00
 Midland Funding LLC                       Unsecured         957.00        652.13           652.13          65.21        0.00
 Quantum3 Group                            Unsecured         100.00        100.00           100.00          10.00        0.00
 Quantum3 Group                            Unsecured          54.00         50.00            50.00           5.00        0.00
 Regional Acceptance Corp                  Unsecured            NA           0.00             0.00           0.00        0.00
 Regional Acceptance Corp                  Secured       28,985.00     29,409.15        29,409.15      29,409.15    1,969.53
 Sprint Corp                               Unsecured         253.00        253.53           253.53          25.35        0.00
 Village of Bedford Park                   Unsecured         200.00           NA               NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 12-29849        Doc 43      Filed 11/02/18     Entered 11/02/18 12:49:31             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $47,214.15         $47,214.15           $4,058.24
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $47,214.15         $47,214.15           $4,058.24

 Priority Unsecured Payments:
        Domestic Support Arrearage                        $1,237.56          $1,237.56              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $9,229.79          $9,229.79              $0.00
 TOTAL PRIORITY:                                         $10,467.35         $10,467.35              $0.00

 GENERAL UNSECURED PAYMENTS:                             $39,864.37          $3,986.44              $0.00


 Disbursements:

         Expenses of Administration                             $6,205.57
         Disbursements to Creditors                            $65,726.18

 TOTAL DISBURSEMENTS :                                                                     $71,931.75


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
